Case 1:15-cr-00252-PKC-RML Document 1370 Filed 04/20/20 Page 1 of 2 PageID #: 23816
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
   SPN/MKM/KDE                                       271 Cadman Plaza East
   F.#2015R00747                                     Brooklyn, New York 11201



                                                     April 20, 2020


   By ECF and Hand

   The Honorable Pamela K. Chen
   United States District Judge
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:    United States v. José Margulies
                        Criminal Docket No. 15-252 (PKC)

   Dear Judge Chen:

                  At the defendant José Margulies’s sentencing on January 21, 2020, the
   government, with the consent of the defendant as well as FIFA, CONMEBOL and
   CONCACAF (the “Victims”), requested that the Court stay any determination of possible
   restitution owed by the defendant given other possible means by which the Victims might be
   compensated for their losses. The Court granted that request and directed the government to
   provide an update by April 20, 2020.

                   Accordingly, the government writes to notify the Court that the government
   and the Victims continue to pursue possible alternative avenues for them to be compensated
   for their losses. Therefore, the government, with the consent of the defendant and the
   Victims, requests that the Court continue to stay any restitution determination as to the
   defendant for an additional 90 days, by which time the government will provide another
   update to the Court. See generally United States v. Gushlak, 728 F.3d 184, 191-92 (2d Cir.
   2013) (a district court may order restitution beyond the 90-day period set forth in 18 U.S.C.
   § 3664(d)(5)). The government respectfully submits that this request is consistent with the
   Court’s order staying the restitution payments previously ordered as to other defendants and
   the Second Circuit’s order staying the appeals of restitution orders as to the defendants
   Eduardo Li and Brayan Jiménez.
Case 1:15-cr-00252-PKC-RML Document 1370 Filed 04/20/20 Page 2 of 2 PageID #: 23817
   The Honorable Pamela K. Chen
   April 20, 2020
   Page 2

                   Therefore, the government respectfully requests that the Court stay any
   restitution determination as to the defendant until July 20, 2020.


                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:        /s/
                                                      Samuel P. Nitze
                                                      M. Kristin Mace
                                                      Keith D. Edelman
                                                      Assistant U.S. Attorneys
                                                      718-254-7000

   cc:    Clerk of Court (PKC) (by ECF)
          Defense Counsel (by ECF)
